     Case: 1:19-cv-00220-MPM-DAS Doc #: 73 Filed: 03/08/21 1 of 1 PageID #: 3665




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

THE STATE OF MISSISSIPPI                                                                 PLAINTIFF
ex. rel. Lynn Fitch, Attorney General

v.                                                 CIVIL ACTION NO. 1:19-cv-00220-SA-DAS

GOOGLE, LLC,                                                                     DEFENDANTS
Formerly d/b/a GOOGLE, INC., et al.


                                     ORDER OF RECUSAL

       The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on December 5, 2019. Judge Aycock, on her own motion, hereby RECUSES herself from

this cause.

       It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge in the Northern District of Mississippi.

       This, the 8th day of March, 2021.

                                                      /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
